DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 Claim Objections
Claims 26 and 42 are objected to because of the following informalities:
Claim 26 line 3: “nodes and spleen” should read --nodes and a spleen--.
Claim 42 line 2: “the the spleen” should read --the spleen--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 33, 34, 38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “applying electromagnetic stimulation to one or more of lymph nodes and [a] spleen”, and later recites “the electromagnetic coil is adjacent to the spleen or lymph nodes”. Since “one or more of lymph nodes and [a] spleen” encompasses stimulation being applied to both lymph nodes and the spleen, it is unclear how this step would be performed when the coil is placed adjacent to either the spleen or the lymph nodes as later recited. The examiner suggests applicant amend “the electromagnetic coil is adjacent to the spleen or the lymph nodes” to read --the electromagnetic coil is adjacent to one or more of the spleen or the lymph nodes-- to overcome this rejection.
Claim 26 recites “method for treatment of an infection” and later recites “thereby treating an infection”. Thus it is unclear whether applicant intends to reference the same or a different infection. The examiner suggests applicant amend “thereby treating an infection” to read –thereby treating the infection--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33, 34, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0111918 (Sobotka et al.) in view of U.S. Patent Application Publication No. 2009/0275997 (Faltys et al.) and WO 2017/176776 (Puleo et al., supported by provisional U.S. App. No. 62/318035 filed 4 April 2016).
Regarding claim 26, Sobotka et al. teaches a method for treatment of a subject (abstract; [0019]-[0020]; [0037]-[0038]; [0042]), the treatment consisting of applying electromagnetic stimulation to one or more of lymph nodes and a spleen of the subject in an amount effective to influence the number of lymphocytes in a tissue (targeting nerves innervating spleen and lymph nodes, [0019] and [0024]; treatment delivered to two treatment sites of spleen and other immune system organs, such as lymph node(s), [0024], [0028], and [0057]; electromagnetic stimulation: RF, microwave, optical, ultrasound, or magnetic energy applied at treatment location, [0027]; “applying a treatment modality at one or more treatment locations proximate a structure having a relatively high concentration of immune system nerves”, [0028]; reduce or prevent increase in blood markers of inflammation including IL-1 and modifying white blood cell counts, [0042] and [0044]; [0057]; [0059]), thereby treating the subject ([0020]; [0038]; [0042]), wherein the electromagnetic stimulation is applied by inserting an electromagnetic transducer through vasculature of the subject or through a small incision so that the electromagnetic transducer is adjacent to the spleen or lymph nodes of the subject (neuromodulation assembly 110 introduced intravascularly at a treatment location(s) including splenic artery and “another portion of a vessel or duct of an immune system organ”, [0048]; spleen and lymph nodes targeted, [0019] and [0024]; neuromodulation assembly 110 includes electrodes, [0033] and [0051]). Sobotka et al. teaches the stimulation assembly including the electromagnetic transducer is helical or spiral in its deployed state for treatment, [0051]; [0054]), but does not teach the electromagnetic transducer is a coil. Sobotka et al. additionally teaches the method is applied to treat autoimmune conditions, immune system conditions, and “conditions associated with central sympathetic activity” ([0037]; [0044]; [0064]), but does not expressly teach treating an infection by increasing lymphocytes.
However, Faltys et al. teaches a method for treatment of a subject, the treatment including applying stimulation to a target area of a subject in an amount effective to treat the subject, wherein the stimulation is applied by inserting a stimulation coil through vasculature of the subject so that the coil is adjacent to the target area of the subject ([0018]; [0020]; [0044]; [0054]; [0055]; coil: helically wound electrodes of lead 200, Figure 2E, [0059], [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical or spiral electromagnetic transducer in the method of Sobotka et al. to include a coil as taught by Faltys et al., because Faltys et al. teaches such a configuration provides the desired stimulation against the walls of the blood vessel without substantially occluding blood flow within the vessel ([0023]). Sobotka et al. and Faltys et al. do not teach treating an infection by increasing lymphocytes.
However, Puleo et al. teaches a method for treatment of an infection in a subject (abstract), the treatment consisting of applying electromagnetic stimulation to one or more of lymph nodes of the subject in an amount effective to increase the number of lymphocytes in a tissue, thereby treating an infection in the subject (“Neuromodulation of lymph tissue may later the drainage rate and/or the population of cells in the drained fluid”, which occurs in response to infections, pg. 19-20; locally applied neuromodulation through electrical or other energy pulses to nerve innervating lymph node modulates adaptive immune reflex to decrease lymphocyte egress at the node to allow for increased lymphocyte screening or to increase lymphocyte egress in other portions of the lymphatic system to mobilize lymphocytes to an infected area, thereby treating an infection, [0100]-[0101], [0103], [0105]; neuromodulation parameters, [00119]-[00120]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sobotka et al. and Faltys et al. to treat an infection in the subject, such that the electromagnetic stimulation is applied in an amount effective to increase the number of lymphocytes in a tissue as taught by Puleo et al., because Puleo et al. teaches applying neuromodulation to lymphatic tissue including nerves innervating lymph nodes is effective to increase the number of lymphocytes in a tissue to treat an infection ([00100]-[00101], [00103], [00105]).
Regarding claims 33, 34, and 42, Sobotka et al. in view of Faltys et al. and Puleo et al. teaches all the limitations of claim 26. Sobotka et al. teaches one or more lymph nodes and the spleen are stimulated ([0019]; [0024]; [0028]; [0057]).
Regarding claim 38, Sobotka et al. and Faltys et al. and Puleo et al. teaches all the limitations of claim 26. Sobotka et al. teaches the electromagnetic stimulation is effective to modulate neurotransmitter release at the level of one or more of the spleen and lymph nodes (spleen and lymph nodes targeted for immune system neuromodulation, [0019] and [0024]).

Response to Arguments
Applicant’s arguments, see page 4, filed 15 August 2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of 15 August 2022 have been withdrawn. 
Applicant’s arguments, see pages 4-6, filed 15 August 2022, with respect to the rejections of claims 26 and its dependents under 35 U.S.C. 103 asserting neither Sobotka et al. nor Faltys et al. teach applying electromagnetic stimulation to increase a number of lymphocytes in tissue to treat an infection have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Sobotka et al., Faltys et al., and Puleo et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791